DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 6/9/2022 does put the application in condition for allowance.
Examiner withdraws all objections and rejections in prior office action due to the amendments.
Election/Restrictions
Claims 1-3, 5-12, and 15-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 13-14, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is not rejoined.
The method claims 13-14 requires further search and consideration before determining the allowability, claims 13-14 are not rejoined at the time of allowance for the product claims.
Claims 13-14 are cancelled.
The following is an examiner’s statement of reasons for allowance:
Patton (US Pat No. 6660928) and Zhang (“Al(Ga)InP-GaAs Photodiodes Tailored for Specific Wavelength Range” DOI: 10.5772/50404, 2012) are the closest prior art.
Patton et al. teaches a first photoelectric conversion cell made of a first compound semiconductor material whose lattice matches with GaAs or Ge [40 is first compound semiconductor material, Fig. 1, C6 ln 54-60, first compound semiconductor has a lattice of about 5.65-5.75A  and layer 13 is made of GaAs which has a lattice constant of 5.65A, C4 ln 52-69 and C3 ln 53-60]. 
A tunnel junction including at least two layers, the at least two layers comprising a first negative type tunnel layer made of             
                
                    
                        I
                        n
                    
                    
                        0.62
                    
                
                
                    
                        G
                        a
                    
                    
                        0.38
                    
                
                
                    
                        P
                    
                    
                
            
         and a first positive type layer made of             
                
                    
                        A
                        l
                    
                    
                        0.09
                    
                
                
                    
                        G
                        a
                    
                    
                        0.91
                    
                
                
                    
                        A
                        s
                    
                    
                
            
         meeting the formula of aluminum gallium indium arsenide and aluminum gallium indium phosphide [37 and 38, Fig. 1, C6 ln 35-46]. Examiner notes the first n type layer is the InGaP, and the first p type is the AlGaAs listed above.
a second photoelectric conversion cell arranged on a deep side farther than the first tunnel junction layer in the light incident direction, and made of a second compound-semiconductor material which is a GaAs-based semiconductor material [30 is second photoelectric conversion cell, Fig. 1, C5 ln 60-67, C6 ln 1-5, 5.65-5.75A], 
Zhang et al. teaches a chart which shows InGaP, where the In and Ga concentration is adjusted to vary the band gap and lattice constant [Fig. 1, page 263]
	Modified Patton et al. teaches the limitation of claim 1 but does not disclose the limitations of “a second n-type aluminum gallium indium phosphide             
                
                    
                        (
                        
                            
                                A
                                l
                            
                            
                                x
                                1
                            
                        
                        
                            
                                G
                                a
                            
                            
                                1
                                -
                                x
                                4
                            
                        
                        )
                    
                    
                        y
                        4
                    
                
                
                    
                        I
                        n
                    
                    
                        1
                        -
                        y
                        4
                    
                
                P
            
         (0            
                ≤
                x
                4
                <
                1
                ,
                 
                0
                <
                y
                4
                <
                1
            
         layer, which is formed on a side of the second photoelectric conversion cell of the first n-type             
                
                    
                        (
                        
                            
                                A
                                l
                            
                            
                                x
                                2
                            
                        
                        
                            
                                G
                                a
                            
                            
                                1
                                -
                                x
                                2
                            
                        
                        )
                    
                    
                        y
                        2
                    
                
                
                    
                        I
                        n
                    
                    
                        1
                        -
                        y
                        2
                    
                
                P
            
         layer and has a lattice which matches with GaAs or Ge” in claim 1.
These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “a second n-type aluminum gallium indium phosphide             
                
                    
                        (
                        
                            
                                A
                                l
                            
                            
                                x
                                1
                            
                        
                        
                            
                                G
                                a
                            
                            
                                1
                                -
                                x
                                4
                            
                        
                        )
                    
                    
                        y
                        4
                    
                
                
                    
                        I
                        n
                    
                    
                        1
                        -
                        y
                        4
                    
                
                P
            
         (0            
                ≤
                x
                4
                <
                1
                ,
                 
                0
                <
                y
                4
                <
                1
            
         layer, which is formed on a side of the second photoelectric conversion cell of the first n-type             
                
                    
                        (
                        
                            
                                A
                                l
                            
                            
                                x
                                2
                            
                        
                        
                            
                                G
                                a
                            
                            
                                1
                                -
                                x
                                2
                            
                        
                        )
                    
                    
                        y
                        2
                    
                
                
                    
                        I
                        n
                    
                    
                        1
                        -
                        y
                        2
                    
                
                P
            
         layer and has a lattice which matches with GaAs or Ge “ in conjunction with the remaining limitations of claim 1.
Therefore; claims 1-3, 5-12, and 15-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726